GNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
Applicant states that both Jha et al. references used in the non-final rejection dated 7/7/2022 are not prior art because the filing date of the instant application was filed less than a year after the publication date of the references.  Applicant argues that the 102(b)(1)(A) exception applies.  
	However, this exception does not apply because: 
	A) there is no evidence of record explaining coauthors Yan Chen, Lian Ma, Peter Renner, and Dilworth Parkinson’s involvement in the “Design and Synthesis of Lignin-Based Flexible Supercapacitors” article; and 
	B) there is no evidence of record explaining coauthors Yan Chen, Raj Likhari, Weston Stewart, and Dilworth Parkinson’s involvement in the “Design and synthesis of high performance flexible and green supercapacitors made of manganese-dioxide-
decorated alkali lignin” article.

Claim Objections
Claims 1, 3, 6-8, and 15, 18-19 are objected to because of the following informalities:  
Claim 1, line 2, applicant is requested to replace “Al/AC/lig-MnO2” with –Al (aluminum) / AC (activated carbon) / lignin – MnO2--.  
Claim 15, line 3, applicant is requested to replace “Al/AC/lig-MnO2” with –Al (aluminum) / AC (activated carbon) / lignin – MnO2--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is confusing.  Is there additional Al/AC or AC contained in the cathode?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 15, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al. (Design and Synthesis of Lignin-Based Flexible Supercapacitors).
Regarding claims 1, 15 and 18, Jha et al. disclose a supercapacitor / a method of creating a supercapacitor comprising:
an anode comprising a first substrate comprising Al/lig/MnO2 (abstract);
a cathode comprising a second substrate comprising Al/AC (abstract); and 
an electrolyte coated separator sandwiched between the anode and the cathode (P:500, C:1, L: 6-15).
Regarding claim 3, Jha et al. disclose the anode comprises an alkali lignin
(experimental section).	
	Regarding claim 6, Jha et al. disclose the electrolyte coated separator
comprises an electrolyte gel (P:500, C: 1, L: 6-15).
Regarding claims 7 and 19, Jha et al. disclose the electrolyte gel comprises poly(vinyl
alcohol) (PVA) and H3P04 (P:500, C: 1, L: 6-15).
Regarding claim 8, Jha et al. disclose the supercapacitor is at least one of
flexible, asymmetrical, or coaxial (title).
Claim(s) 1, 3, 6-8, 15, and 18-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al. (Design and synthesis of high performance flexible and green supercapacitors made of manganese-dioxide-decorated alkali lignin).
Regarding claims 1, 15 and 18, Jha et al. disclose a supercapacitor / a method of creating a supercapacitor comprising:
an anode comprising a first substrate comprising Al/lig/MnO2 (abstract);
a cathode comprising a second substrate comprising Al/AC (abstract); and 
an electrolyte coated separator sandwiched between the anode and the cathode (section 2.1).
Regarding claim 3, Jha et al. disclose the anode comprises an alkali lignin
(abstract).	
	Regarding claim 6, Jha et al. disclose the electrolyte coated separator
comprises an electrolyte gel (section 2.1).
Regarding claims 7 and 19, Jha et al. disclose the electrolyte gel comprises poly(vinyl alcohol) (PVA) and H3P04 (section 2.1).
Regarding claim 8, Jha et al. disclose the supercapacitor is at least one of
flexible, asymmetrical, or coaxial (abstract).


Claim(s) 9-14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jha et al. (Bimetallic tungstate nanoparticle-decorated-lignin electrodes for flexible supercapacitors).
Regarding claim 9, Jha et al. disclose an electrode comprising a particle-decorated lignin (abstract), 
wherein the particle-decorated lignin comprising particles comprising NiCoWO4  (abstract). 
Regarding claim 10, Jha et al. disclose the lignin is an alkali lignin (section 2.3).
Regarding claim 11, Jha et al. disclose the electrode is Al/lignin -NiCoWO4 (section 2.2).
Regarding claims 12-13, Jha et al. disclose the particle decorated lignin is coated on a substrate (section 2.2-2.3).
Regarding claim 14, Jha et al. disclose the supercapacitor is flexible (title).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848